Title: From Thomas Jefferson to John Jay, 23 October 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Oct. 23. 1786.

In a letter of Jan. 2. I had the honor of communicating to you the measures which had been pursued here for the improvement of the commerce between the U.S. and France, the general view of that commerce which I had presented to the C. de Vergennes, the circumstance of the renewal of the farms which had obliged me to press separately and in the first place, the article of tobacco, and that which had also brought forward that of whale oil: and in my letters of May 27. and 31. I informed you of the result on the first of these articles. During the course of these proceedings a Committee had been established for considering the means of promoting the general commerce with America, and the M. de la Fayette was named of that committee. His influence in obtaining that establishment was valuable, but his labors and his perseverance as a member of it became infinitely more so. Immediately after the committee of Berni, of which my letter of May 27. gave an account, we thought it expedient to bring the general subject of the American commerce before the Committee; and as the members were much unacquainted with the nature and value of our Commercial productions, the Marquis proposed that in a letter to him as a member I should give as particular details of them as I could, as a ground for the committee to proceed on. I did so in the letter, a copy of which I have now the honour to inclose. The committee were well disposed, and agreed to report not only the general measures which they thought expedient to be adopted, but the form of the letter to be written by the Minister of finance to me, for the communication of those measures. I have received his letter this morning and have now the honour to inclose it. I accompany it with the one proposed by the committee, of which you will perceive that it is almost a verbal copy: it furnishes a proof of the disposition of the king and his ministers to produce a more intimate intercourse between the two nations. Indeed I must say that, as far as I am able to see, the friendship of the people of this country towards us is cordial and general, and that it is a kind of security for the friendship of ministers who cannot in any country be uninfluenced by the voice of the people. To this we may add that it is their interest as well as ours to multiply the bands of friendship between us. As the regulations stated in the minister’s letter are immediately interesting to those concerned in our commerce, I send printed copies of it to the seaport towns of  France. We may consider them as an ultimate settlement of the conditions of our commerce with this country: for tho the consolidation of ship duties and the encouragements for the importation of rice are not finally decided, yet the letter contains a promise of them so soon as necessary facts shall be known. With a view to come at the facts relative to the two last objects, I had proposed whenever I should receive the final decision now inclosed, to avail myself of the pause which that would produce, in order to visit the seaport towns with which we trade chiefly and to collect that kind of knowlege of our commerce, and of what may be further useful to it which can only be gathered on the spot, and suggested by one’s own inspection. But the delay which has attended the obtaining the final determination has brought us to the entrance of winter, and will oblige me to postpone my journey to the spring. Besides the objects of public utility which induce me to make a tour of this kind, that of health will oblige me to pay more attention to exercise and change of air than I have hitherto done since my residence in Europe: and I am willing to hope that I may be permitted at times to absent myself from this place, taking occasions when there is nothing important on hand nor likely to arise.
The assistance of the M. de la Fayette in the whole of this business has been so earnest and so efficacious that I am in duty bound to place it under the eye of Congress, as worthy their notice on this occasion. Their thanks, or such other notice as they should think proper, would be grateful to him without doubt. He has richly deserved and will continue to deserve it whenever occasions shall arise of rendering service to the U.S. These occasions will continually occur. Tho the abolition of the monopoly of our tobaccoes can not be hoped under the present circumstances, changes are possible which may open that hope again. However jealous too this country is of foreign intercourse with their colonies, that intercourse is too essential to us to be abandoned as desperate. At this moment indeed it cannot be proposed: but by watching circumstances, occasion may arise hereafter, and I hope will arise. I know from experience what would in that case be the value of such an auxiliary.
I have the honour to be with sentiments of the most perfect esteem & respect Sir your most obedient & most humble servant,

Th: Jefferson

